WALKEB, P. J.
To constitute the offense provided for by the statute (Code 1907, § 6850) against enticing away servants, renters, or laborers under a written contract, etc., the person knowingly interfered with, hired, employed, enticed away, or induced to leave the service of another before the expiration of his time contracted for, or upon whom an attempt is made to do either of these things, must have “contracted in writing to serve such other person for any given time, not to exceed one year.” The affidavit in the present case, on which the appellant was convicted, in averring that the laborer or servant charged to have been interfered with before the expiration of his term of service had “stipulated or contracted in writing to serve affiant a given number of days, weeks, months, or for one year,” failed to show that the term of service contracted for was not to exceed one year. The contract mentioned may as well have been one for 24 months’ service as one for a term of service not to exceed one year. The affidavit did not show the commission by the defendant of a criminal offense, and was insufficient to support a conviction.
Beversed and remanded.